Case 1:19-cv-10023-KPF Document 133-4 Filed 06/16/20 Page 1 of 9




              Exhibit 4 to the
            Salerno Declaration
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 2 of 9




     RATING ACTION COMMENTARY



     Fitch Downgrades
     PDVSA's IDRs to 'CC'
     Tue 25 Oct, 2016 - 4:04 PM ET


     Fitch Ratings-Chicago-25 October 2016: Fitch Ratings has downgraded Petroleos
     de Venezuela S.A.'s (PDVSA) long-term foreign and local currency issuer default
     ratings (IDRs) to 'CC' from 'CCC' and the company's National scale long-term rating
     to 'CCC(ven)' from 'AA(ven)'. Fitch has also downgraded the long-term rating for
     approximately USD30 billion of senior unsecured debt outstanding to 'CC/RR4'
     from 'CCC/RR4' and the expected rating for the company's proposed senior secured
     notes to 'CC(EXP)/RR4' from 'CCC(EXP)/RR4'.


     KEY RATING DRIVERS
     The rating action follows PDVSA's announcement last Oct. 17, 2016 that it could be
     dif cult for the company to make scheduled payments on its existing debt if a
     recently announce debt exchange was not successful. This announcement highlights
     PDVSA's low liquidity and Fitch's perception that company's ability to service its
     debt has deteriorated. The company announced on Oct. 24, 2016 that it had
     received and accepted tenders for USD2.8 billion of the offered USD5.3 billion of
     principal.
     Despite the partial success of the exchange offer, PDVSA's liquidity position is weak
     and the company could still face dif culties making scheduled payments. The debt
     exchange was aimed at improving the company's amortization schedule as it faced
     approximately USD7.1 billion of principal payments for cross border bonds over the
     next 12 months. With the results of the exchange, the company's principal payments
     over the next twelve months amount to approximately USD6.1 billion as PDVSA

https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   1/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 3 of 9
     expects to exchange USD2.8 billion of upcoming maturities for USD3.4 billion of new
     senior secured notes it intends to issue on Oct. 27, 2016. The new notes will have
     four equal principal amortizations starting in 2017 and until 2020.


     Although Fitch continues to expect that PDVSA will receive nancial aid from the
     Venezuelan government to make its upcoming principal payments, the company's
     claim that it could be dif cult to make scheduled payments on its existing debt
     increases uncertainty about the company's liquidity. Venezuelan government
     external reserves amounted to approximately USD12 billion as of the end of
     September 2016, of which USD7.7 billion were in gold and USD4.4 billion were in
     hard currencies. PDVSA's cash on hand as of Dec. 31, 2015 amounted to
     approximately USD5.8 billion. The Venezuelan government does not have cross
     border principal payments until 2018 and its interest expenses average
     approximately USD3.0 billion per year.


     LINKAGE TO SOVEREIGN


     PDVSA's credit quality continues to be linked to that of the Venezuelan government.
     Venezuela's ratings (IDR 'CCC') re ect the sovereign's weakened external reserves,
     high commodity dependence, rising macroeconomic distortions, limited reduced
     transparency in of cial data, and continued policy and political uncertainty. The
     sovereign's strong repayment record and relatively low debt amortization pro le
     mitigate imminent risks to debt service. PDVSA is fully owned by the government
     and its transfers have historically represented around 45% of the government's
     revenues. It is of strategic importance to the economic and social policies of the
     country, as oil accounts for around 95% of total exports.


     LIMITED TRANSPARENCY


     The Venezuelan government displays limited transparency in the administration and
     use of government-managed funds, as well as in scal operations, which poses
     challenges to accurately assessing its scal state and the full nancial strength of the
     sovereign. PDVSA also displays similar characteristics, which reinforces the linkage
     of its ratings to the sovereign.


     FOCUS SHIFTS TO RECOVERY


     PDVSA's 'CC' rating suggests that default of some kind appears probable. If a default
     or restructuring occurs, Fitch anticipates average recovery for PDVSA's bondholders
https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   2/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 4 of 9
     of 31%-50%, and likely closer to the lower end of the range. While Fitch's recovery
     analysis yields a high recovery, the willingness of Venezuela's government to extend
     concessions to investors will likely move actual recovery closer to the lower end of
     the 31% to 50% range. In addition, should oil prices remain depressed, an average
     recovery may lead to additional future defaults in order to further reduce
     obligations and allow for necessary transfers to the government. The proposed
     senior secured notes have also been assigned an 'RR4' average Recovery Rating as
     the collateral provided may only marginally enhance recovery given default, which
     could still range between 31% and 50%.


     KEY ASSUMPTIONS
     Linkage to government: PDVSA's ratings assume that implicit support from the
     government, given the company's strategic importance, would likely materialize
     should the company need it.


     Slow hydrocarbon price recovery: Fitch assumes West Texas Intermediate crude
     prices to average approximately USD42 per barrel in 2016 and to slowly recover to
     approximately USD65 per bbl in the long term.


     Stable Production: PDVSA's ratings assume the company's production will remain
     relatively at or decline marginally over the rating horizon.


     RATING SENSITIVITIES
     Catalysts for a downgrade include non-payment of a nancial obligation, or a
     downgrade to Venezuela's ratings. Although not expected in the short- to medium-
     term, catalysts for an upgrade include a stabilization in the company's liquidity
     position and improvement in the short-term debt maturity pro le, or an upgrade to
     Venezuela's sovereign rating.


     LIQUIDITY
     PDVSA's liquidity position is expected to continue to weaken as a result of the
     unsuccessful exchange offer and recent and near-term debt service payments,
     current low oil price environment and transfers to the central government. As of
     December 2015, PDVSA reported cash of USD5.8 billion, which compared
     unfavorably with estimated principal payments of approximately USD6.1 billion
     over the next twelve months. The company's current liquidity position is uncertain
     given expenditures, transfers to government, and interest and principal debt
     payments that might have driven down liquidity from the last reported amount as of
     year-end 2015. Under Fitch's base case scenario, which assumes oil prices of
https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   3/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 5 of 9
     USD42/bbl in 2016 and USD45/bbl in 2017, and investments of USD25 billion
     annually, PDVSA's liquidity position will continue to deteriorate. Venezuela's gross
     international reserves have declined by USD4.3 billion to USD12 billion between
     January and September 2016.


     FULL LIST OF RATING ACTIONS


     Fitch downgraded the following ratings


     Petroleos de Venezuela, S.A.
     --Foreign Currency Long-Term IDR downgraded to 'CC' from 'CCC';
     --Local currency long-term IDR downgraded to 'CC' from 'CCC';
     --National Scale long-term Rating downgraded to 'CCC(ven)' from 'AA(ven)';
     --Sr. unsecured notes downgraded to 'CC/RR4' from 'CCC/RR4';
     --Sr. secured notes due 2020 expects to assign a 'CC(EXP)/RR4'.


     Contact:


     Primary Analyst
     Lucas Aristizabal
     Senior Director
     +1-312-368-3260
     Fitch Ratings, Inc.
     70 W. Madison Street
     Chicago, IL 60602


     Secondary Analyst
     Jorge Yanes
     Director
     +57 1 484 6770 Ext.1016


     Committee Chairperson
     Daniel R. Kastholm, CFA
     Managing Director
     +1-312-368-2070




     Media Relations: Elizabeth Fogerty, New York, Tel: +1 (212) 908 0526, Email:
https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   4/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 6 of 9
     elizabeth.fogerty@ tchratings.com.


     Date of Relevant Rating Committee: Oct. 24, 2016.


     Additional information is available at www. tchratings.com


     Applicable Criteria
     Criteria for Rating Non-Financial Corporates (pub. 27 Sep 2016)
     Distressed Debt Exchange (pub. 08 Jun 2016)
     Parent and Subsidiary Rating Linkage (pub. 31 Aug 2016)


     Additional Disclosures
     Dodd-Frank Rating Information Disclosure Form
     Solicitation Status
     Endorsement Policy



     ALL FITCH CREDIT RATINGS ARE SUBJECT TO CERTAIN LIMITATIONS AND
     DISCLAIMERS. PLEASE READ THESE LIMITATIONS AND DISCLAIMERS BY
     FOLLOWING THIS LINK:
     HTTPS://WWW.FITCHRATINGS.COM/UNDERSTANDINGCREDITRATINGS. IN
     ADDITION, RATING DEFINITIONS AND THE TERMS OF USE OF SUCH RATINGS
     ARE AVAILABLE ON THE AGENCY'S PUBLIC WEB SITE AT
     WWW.FITCHRATINGS.COM. PUBLISHED RATINGS, CRITERIA, AND
     METHODOLOGIES ARE AVAILABLE FROM THIS SITE AT ALL TIMES. FITCH'S
     CODE OF CONDUCT, CONFIDENTIALITY, CONFLICTS OF INTEREST, AFFILIATE
     FIREWALL, COMPLIANCE, AND OTHER RELEVANT POLICIES AND
     PROCEDURES ARE ALSO AVAILABLE FROM THE CODE OF CONDUCT SECTION
     OF THIS SITE. FITCH MAY HAVE PROVIDED ANOTHER PERMISSIBLE SERVICE
     TO THE RATED ENTITY OR ITS RELATED THIRD PARTIES. DETAILS OF THIS
     SERVICE FOR RATINGS FOR WHICH THE LEAD ANALYST IS BASED IN AN EU-
     REGISTERED ENTITY CAN BE FOUND ON THE ENTITY SUMMARY PAGE FOR
     THIS ISSUER ON THE FITCH WEBSITE.
     Copyright © 2016 by Fitch Ratings, Inc., Fitch Ratings Ltd. and its subsidiaries. 33
     Whitehall Street, NY, NY 10004. Telephone: 1-800-753-4824, (212) 908-0500. Fax:
     (212) 480-4435. Reproduction or retransmission in whole or in part is prohibited
     except by permission. All rights reserved. In issuing and maintaining its ratings and in
     making other reports (including forecast information), Fitch relies on factual
     information it receives from issuers and underwriters and from other sources Fitch
https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   5/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 7 of 9
     believes to be credible. Fitch conducts a reasonable investigation of the factual
     information relied upon by it in accordance with its ratings methodology, and
     obtains reasonable veri cation of that information from independent sources, to the
     extent such sources are available for a given security or in a given jurisdiction. The
     manner of Fitch’s factual investigation and the scope of the third-party veri cation it
     obtains will vary depending on the nature of the rated security and its issuer, the
     requirements and practices in the jurisdiction in which the rated security is offered
     and sold and/or the issuer is located, the availability and nature of relevant public
     information, access to the management of the issuer and its advisers, the availability
     of pre-existing third-party veri cations such as audit reports, agreed-upon
     procedures letters, appraisals, actuarial reports, engineering reports, legal opinions
     and other reports provided by third parties, the availability of independent and
     competent third- party veri cation sources with respect to the particular security or
     in the particular jurisdiction of the issuer, and a variety of other factors. Users of
     Fitch’s ratings and reports should understand that neither an enhanced factual
     investigation nor any third-party veri cation can ensure that all of the information
     Fitch relies on in connection with a rating or a report will be accurate and complete.
     Ultimately, the issuer and its advisers are responsible for the accuracy of the
     information they provide to Fitch and to the market in offering documents and other
     reports. In issuing its ratings and its reports, Fitch must rely on the work of experts,
     including independent auditors with respect to nancial statements and attorneys
     with respect to legal and tax matters. Further, ratings and forecasts of nancial and
     other information are inherently forward-looking and embody assumptions and
     predictions about future events that by their nature cannot be veri ed as facts. As a
     result, despite any veri cation of current facts, ratings and forecasts can be affected
     by future events or conditions that were not anticipated at the time a rating or
     forecast was issued or af rmed.
     The information in this report is provided “as is” without any representation or
     warranty of any kind, and Fitch does not represent or warrant that the report or any
     of its contents will meet any of the requirements of a recipient of the report. A Fitch
     rating is an opinion as to the creditworthiness of a security. This opinion and reports
     made by Fitch are based on established criteria and methodologies that Fitch is
     continuously evaluating and updating. Therefore, ratings and reports are the
     collective work product of Fitch and no individual, or group of individuals, is solely
     responsible for a rating or a report. The rating does not address the risk of loss due
     to risks other than credit risk, unless such risk is speci cally mentioned. Fitch is not
     engaged in the offer or sale of any security. All Fitch reports have shared authorship.
     Individuals identi ed in a Fitch report were involved in, but are not solely
     responsible for, the opinions stated therein. The individuals are named for contact
https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   6/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 8 of 9
     purposes only. A report providing a Fitch rating is neither a prospectus nor a
     substitute for the information assembled, veri ed and presented to investors by the
     issuer and its agents in connection with the sale of the securities. Ratings may be
     changed or withdrawn at any time for any reason in the sole discretion of Fitch. Fitch
     does not provide investment advice of any sort. Ratings are not a recommendation
     to buy, sell, or hold any security. Ratings do not comment on the adequacy of market
     price, the suitability of any security for a particular investor, or the tax-exempt
     nature or taxability of payments made in respect to any security. Fitch receives fees
     from issuers, insurers, guarantors, other obligors, and underwriters for rating
     securities. Such fees generally vary from US$1,000 to US$750,000 (or the applicable
     currency equivalent) per issue. In certain cases, Fitch will rate all or a number of
     issues issued by a particular issuer, or insured or guaranteed by a particular insurer
     or guarantor, for a single annual fee. Such fees are expected to vary from US$10,000
     to US$1,500,000 (or the applicable currency equivalent). The assignment,
     publication, or dissemination of a rating by Fitch shall not constitute a consent by
     Fitch to use its name as an expert in connection with any registration statement led
     under the United States securities laws, the Financial Services and Markets Act of
     2000 of the United Kingdom, or the securities laws of any particular jurisdiction.
     Due to the relative ef ciency of electronic publishing and distribution, Fitch
     research may be available to electronic subscribers up to three days earlier than to
     print subscribers.
     For Australia, New Zealand, Taiwan and South Korea only: Fitch Australia Pty Ltd
     holds an Australian nancial services license (AFS license no. 337123) which
     authorizes it to provide credit ratings to wholesale clients only. Credit ratings
     information published by Fitch is not intended to be used by persons who are retail
     clients within the meaning of the Corporations Act 2001

     SOLICITATION STATUS

     The ratings above were solicited and assigned or maintained at the request of the
     rated entity/issuer or a related third party. Any exceptions follow below.

     ENDORSEMENT POLICY

     Fitch's approach to ratings endorsement so that ratings produced outside the EU
     may be used by regulated entities within the EU for regulatory purposes, pursuant
     to the terms of the EU Regulation with respect to credit rating agencies, can be
     found on the EU Regulatory Disclosures page. The endorsement status of all
     International ratings is provided within the entity summary page for each rated


https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016   7/8
6/9/2020                                       Fitch Downgrades
                       Case 1:19-cv-10023-KPF Document          PDVSA's
                                                            133-4       IDRs06/16/20
                                                                    Filed   to 'CC'  Page 9 of 9
     entity and in the transaction detail pages for all structured nance transactions on
     the Fitch website. These disclosures are updated on a daily basis.




       Energy and Natural Resources               Corporate Finance: Middle Markets                Corporate Finance


       Corporate Finance: Leveraged Finance                 Latin America         Venezuela




                                                                            




https://www.fitchratings.com/research/corporate-finance/fitch-downgrades-pdvsa-idrs-to-cc-25-10-2016                   8/8
